Citation Nr: 1517001	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  12-11 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an increased rating for vasovagal syncope, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating on the basis of individual unemployability due to the service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to August 1974.

The Veteran's increased rating claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in August 2011.  The RO issued a Statement of the Case (SOC) in April 2012.  In May 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The RO issued another rating decision in May 2013, which increased the disability rating for the vasovagal syncope to 30 percent.  The 30 percent rating was made retroactively effective from December 16, 2010, the date of the Veteran's increased rating claim.  The Veteran continued to appeal, requesting an even higher disability rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In September 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.

Regarding the TDIU claim, the Board notes that this claim was originally denied by the RO in the May 2013 rating decision.  In response, the Veteran submitted a NOD in July 2013.  To date, the RO has not issued a SOC on this issue.  However, the Board finds that a remand for the issuance of a SOC is not necessary as the Board finds that the TDIU issue is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, at his Board hearing, the Veteran alleged that he was currently unemployed because he could no longer work as a crane operator due to his sole service-connected disability of vasovagal syncope.  Thus, the Board finds that this record evidence reasonably raises the claim for a TDIU, and the claim is included in the current appeal.

The Board notes that additional pertinent medical evidence was submitted into the record following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the June 2013 Supplemental SOC (SSOC).  To date, these records have not been reviewed by the AOJ, and no waiver from the Veteran or his representative was received.  However, the Board finds that the Veteran is not prejudiced by this lack of review by the AOJ, as, upon remand, the AOJ will be able to review these records in the first instance during their readjudication of the issue.  Thus, a waiver for this evidence is not necessary at this time.  38 C.F.R. §§ 20.800, 20.1304 (2014).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, the most recent treatment records from the VA Medical Center (VAMC) in Honolulu, Hawaii, are dated from April 2012.  Upon remand, recent VA treatment records since this date should be obtained and added to the claims file as they may be pertinent to the claims on appeal.  Additionally, recent and pertinent copies of the private treatment records currently in the claims file should be updated and obtained.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Additionally, at his September 2014 Board hearing, the Veteran testified that his service-connected vasovagal syncope had worsened since his last VA examination in April 2012.  See Board hearing transcript, page 7.  The April 2012 VA examination is now three years old.  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the April 2012 VA examination is inadequate to assess the Veteran's current levels of severity.  A new VA examination is required to assess the current severity of the Veteran's service-connected vasovagal syncope.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The evidence of record documents that the Veteran is currently unemployed, and this can be considered evidence of marked interference with employment due to the service-connected vasovagal syncope.  Given the evidence in this case, the Board finds that a remand is required for the issues on appeal to be referred to the Compensation and Pension Service Director for extraschedular consideration.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the VAMC in Honolulu, Hawaii, dated since April 2012 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Update and obtain copies of the Veteran's recent, pertinent private treatment records that are not already contained in the claims file.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  After obtaining the above records, provide the Veteran with a VA examination in order to evaluate the severity of his service-connected vasovagal syncope.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner must identify all symptoms due to the service-connected vasovagal syncope, to include any neurological symptoms.  The examiner should also state the type of functions which would be affected due to symptoms related to the service-connected vasovagal syncope.  In this regard, the examiner should address the type of manual and sedentary activities which would be impacted by the Veteran's service-connected vasovagal syncope symptoms.

4.  Refer the question of whether the Veteran is entitled to the assignment of an extraschedular disability rating for a TDIU and for the service-connected vasovagal syncope (currently evaluated as 30 percent disabling), to the VA Director of the Compensation and Pension Service.  The Director of the Compensation and Pension Service is requested to provide adequate reasons and bases for the decision made.  

5.  After the above actions have been completed, readjudicate the Veteran's claims taking into consideration the evidence received since the June 2013 Supplemental Statement of the Case (SSOC).  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

